UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00116 The Investment Company of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders ICAThe Investment Company of America® [photo of trees in a forest] Special feature The importance of experience u See page 8 Annual report for the year ended December 31, 2010 ICA seeks long-term growth of capital and income, placing greater emphasis on the potential for capital appreciation and future dividends than on current yield. The Investment Company of America is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. See page 5 for Class A share results with relevant sales charges deducted. Results for other share classes can be found on page 3. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details. The fund’s 30-day yield for Class A shares as of January 31, 2011, reflecting the 5.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 1.79%. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks such as currency fluctuations, political instability, differing securities regulations and periods of illiquidity. Global diversification can help reduce these risks. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [Begin Sidebar] 2010 results at a glance Year ended December 31, 2010 (with dividends reinvested) Standard & ICA Poor’s 500 (Class A shares) Composite Index* Income return % % Capital return Total return % % *The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. Dividends paid in 2010 Per share Payment date Income dividends $ March 5 June 11 Sept. 17 Dec. 23 $ Expense ratios and portfolio turnover rates1 Year ended December 31, 2010 Expense Portfolio ratio turnover rate ICA % 23 % Industry average2 % 60 % 1 The expense ratio is the annual percentage of net assets used to pay fund expenses. The portfolio turnover rate is a measure of how often securities are bought and sold by a fund. 2 Lipper Growth & Income Funds Average (with an initial sales charge and excluding funds of funds). [End Sidebar] Fellow shareholders: Stock markets delivered solid returns for the year, reaching highs not seen since before the beginnings of the financial crisis, encouraged by signs of recovery as well as by the Federal Reserve’s continued strong efforts to spur economic growth. The Investment Company of America returned 10.9% for its fiscal year ended December 31, 2010, with reinvested dividends of $0.56 per share. ICA’s gain for the year fell short of the 15.1% return for the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market, for the same period. Over longer time periods, ICA has posted stronger returns than the S&P 500. The significance to shareholders of ICA’s greater returns over time is shown in the mountain chart on pages 4 to 7. U.S. stocks rallied in the first part of the year on hopeful economic news, then suffered setbacks in the late spring and summer as concerns about the financial stability of several European countries spread around the world. Stocks rebounded later in the year on upbeat corporate earnings and improved consumer sentiment. In December, markets were particularly strong, helped by an extension of tax breaks. Changing perceptions about the strength of the U.S. economy drove much of the stock market volatility. The economic recovery has been slow, beset by some persistent difficulties. U.S. unemployment remained high by historic standards, hovering near 10% during the year. Housing remained soft. State and local governments worried about hefty debt loads. In Europe, the sovereign debt crisis continued to simmer, and many worried that Chinese policymakers as well as those from other fast-growing economies could put the brakes on growth to contain inflationary pressures. Positive economic signals for the U.S. included a rising rate of gross domestic product and a strengthening manufacturing sector. The Institute for Supply Management’s index of manufacturing activity improved in December, marking the 17th consecutive month of expansion in the sector. The portfolio U.S. companies’ exposure to developing markets proved to be helpful during the year. Companies such as the fund’s third-largest holding, tobacco giant Philip Morris International (+21.5%), and fourth-largest, software maker Oracle (+27.6%), benefited from fast growth in developing markets such as China, India and Latin America. Energy was also a bright spot, with oil and gas companies Royal Dutch Shell, the sixth-largest holding, up 11.8% and ConocoPhillips, the seventh-largest, up 33.4%. [photo of trees in a forest]  [Begin Sidebar] In this report Special feature 8 The importance of experience Contents 1 Letter to shareholders 4 The value of a long-term perspective 14 Summary investment portfolio 18 Financial statements 34 Board of trustees and other officers [End Sidebar] Information technology remained the largest industry sector. This hurt the fund during the time period, as some of the larger holdings detracted from returns including the fund’s second-largest holding, software giant Microsoft (–8.4%); eighth-largest, Internet search engine Google (–4.2%); and ninth-largest, chipmaker Intel (+3.1%). Computer maker Hewlett-Packard, the 10th-largest holding, fell 18.3%. As always, ICA’s investment professionals look for blue-chip companies that they believe can thrive over longer periods of time. The multiple portfolio counselor system provides a dimension of diversification: differences of perspective, of focus, and of style. Managing the lineup of portfolio counselors to maintain diversification is a way the fund manages risk without diluting conviction. We believe this is of great benefit to shareholders over the long run. A look ahead A recovery is underway but the progress could be slow and uneven. Investors will look for more confirmation of an improving economy, such as increased hiring, stronger GDP growth and an improved housing market. Reports are showing a delicate mix of good news. However, the Fed’s economic stimulus has brought its own concerns about the repercussions of low interest rates and staggering debt levels. The injection of money into the economy has helped stabilize or increase asset prices around the world. As the government eases back on fiscal or monetary stimulus in the period ahead, the onus will be greater than ever on a global recovery to help companies grow profits. We remain in an uncertain period and the market is expected to remain volatile. As always, we focus on the long term, looking past short-term movements in market direction, and we view volatility as a potential opportunity to invest in great companies at prices lower than what we believe is their fundamental value. This investment philosophy is passed down from generation to generation of investment professionals on ICA. (For more on the value of knowledge gained over time, see the special feature, “The importance of experience,” beginning on page 8.) We thank you for your trust in us and your commitment to long-term investing. Sincerely, /s/ James B. Lovelace James B. Lovelace Vice Chairman /s/ Donald D. O’Neal Donald D. O’Neal President February 9, 2011 For current information about the fund, visit americanfunds.com. [photo of trees in a forest] [Begin Sidebar] We take this opportunity to thank Mike Shanahan for his many years of leadership and service as a portfolio counselor of The Investment Company of America. [End Sidebar] [Begin Sidebar] We wish to announce the retirement of The Investment Company of America’s advisory board. The board, which was established at the fund’s inception, has included executives, scholars, diplomats and journalists who contributed a remarkable range of expertise about businesses, politics and cultures around the world. Their guidance has been invaluable and we are indebted to them for their many years of service to the fund. [End Sidebar] Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended December 31, 2010: 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/15/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/19/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/1/02 Class 529-F-1 shares3,4 — first sold 9/16/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class B shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. The value of a long-term perspective (1934 to 2010) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on a $10,000 investment.* Thus, the net amount invested was $9,425.† Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. This chart illustrates a hypothetical $10,000 investment in The Investment Company of America over the past 77 years, from January 1, 1934, through December 31, 2010, showing the high, low and closing values for each year. The figures in the table below the chart include the fund’s total return for each of those years. As you look through the table, you will see that the fund’s total return can fluctuate greatly from year to year. In some years, it was well into double digits. In other years, the fund had a negative return. Over the entire period, a $10,000 investment in the fund, with all dividends reinvested, would have grown to $64,830,603, compared with $24,464,161 in Standard & Poor’s 500 Composite Index. You can use this table to estimate how the value of your own holdings has grown. Let’s say, for example, that you have been reinvesting all of your dividends and want to know how your investment has done since the end of 2000. At that time, the value of the investment illustrated here was $47.4 million. Since then, it has increased to $64.8 million. Thus, in the same period, the value of your 2000 investment — regardless of size — has also increased. *As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. †The maximum initial sales charge was 8.5% prior to July 1, 1988. [Begin Sidebar] Average annual total returns based on a $1,000 investment (for periods ended December 31, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. The total annual fund operating expense ratio was 0.61% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details. [End Sidebar] [Begin Sidebar] Average annual returns for 77 years (1/1/34–12/31/10)* Income return % Capital return % Total return % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details. [End Sidebar] Value added by reinvestment of dividends [begin mountain chart] Date ICA with dividends reinvested1 ICA with dividends taken in cash2 1/1/1934 3/31/1934 9/30/1934 12/31/1934 3/31/1935 12/31/1935 4/30/1936 12/31/1936 3/31/1937 12/31/1937 3/31/1938 12/31/1938 5/17/1939 10/26/1939 12/31/1939 4/9/1940 5/22/1940 12/31/1940 4/22/1941 7/28/1941 12/31/1941 4/28/1942 11/7/1942 12/31/1942 7/14/1943 12/31/1943 1/3/1944 12/11/1944 12/31/1944 12/21/1945 12/31/1945 5/28/1946 10/9/1946 12/31/1946 2/8/1947 5/19/1947 12/31/1947 3/16/1948 6/14/1948 12/31/1948 5/16/1949 12/31/1949 7/13/1950 11/24/1950 12/31/1950 1/3/1951 9/13/1951 12/31/1951 5/1/1952 11/26/1952 12/31/1952 1/5/1953 9/14/1953 12/31/1953 1/11/1954 11/26/1954 12/31/1954 1/6/1955 12/5/1955 12/31/1955 1/23/1956 8/2/1956 12/31/1956 7/10/1957 12/23/1957 12/31/1957 1/2/1958 12/31/1958 2/9/1959 8/3/1959 12/31/1959 1/5/1960 3/8/1960 12/31/1960 1/3/1961 11/29/1961 12/31/1961 1/3/1962 6/25/1962 12/31/1962 3/1/1963 11/13/1963 12/31/1963 1/2/1964 11/18/1964 12/31/1964 6/28/1965 11/30/1965 12/31/1965 2/11/1966 10/7/1966 12/31/1966 1/4/1967 9/25/1967 12/31/1967 3/5/1968 11/29/1968 12/31/1968 2/6/1969 12/17/1969 12/31/1969 1/5/1970 5/26/1970 12/31/1970 1/4/1971 4/28/1971 12/31/1971 1/3/1972 12/11/1972 12/31/1972 1/5/1973 12/13/1973 12/31/1973 3/13/1974 10/3/1974 12/31/1974 1/2/1975 7/15/1975 12/31/1975 1/2/1976 12/15/1976 12/31/1976 1/3/1977 10/25/1977 12/31/1977 3/1/1978 9/11/1978 12/31/1978 2/27/1979 9/21/1979 12/31/1979 4/21/1980 11/18/1980 12/31/1980 9/25/1981 12/31/1981 8/12/1982 12/7/1982 12/31/1982 1/24/1983 10/10/1983 12/31/1983 1/5/1984 7/24/1984 12/31/1984 1/8/1985 12/31/1985 1/10/1986 8/26/1986 12/31/1986 8/25/1987 12/4/1987 12/31/1987 1/20/1988 10/20/1988 12/31/1988 1/3/1989 10/9/1989 12/31/1989 7/16/1990 9/24/1990 12/31/1990 1/9/1991 12/31/1991 4/8/1992 12/8/1992 12/31/1992 10/15/1993 12/31/1993 2/2/1994 12/31/1994 12/13/1995 12/31/1995 1/10/1996 11/29/1996 12/31/1996 1/2/1997 10/7/1997 12/31/1997 1/9/1998 11/27/1998 12/31/1998 7/16/1999 12/14/1999 12/31/1999 6/2/2000 12/20/2000 12/31/2000 2/1/2001 9/21/2001 12/31/2001 3/19/2002 10/9/2002 12/31/2002 3/11/2003 12/31/2003 8/12/2004 12/1/2004 12/31/2004 4/20/2005 12/14/2005 12/31/2005 6/13/2006 12/15/2006 12/31/2006 10/9/2007 12/19/2007 12/31/2007 11/20/2008 12/31/2008 3/9/2009 12/28/2009 12/31/2009 7/2/2010 12/22/2010 12/31/2010 Date S&P 500 with dividends reinvested 1/1/1934 2/6/1934 7/26/1934 12/31/1934 3/14/1935 11/19/1935 12/31/1935 11/9/1936 12/31/1936 3/6/1937 11/24/1937 12/31/1937 3/31/1938 11/9/1938 12/31/1938 4/8/1939 12/31/1939 1/3/1940 6/10/1940 12/31/1940 1/10/1941 12/31/1941 4/28/1942 12/31/1942 7/14/1943 12/31/1943 2/7/1944 12/31/1944 12/10/1945 12/31/1945 5/29/1946 10/9/1946 12/31/1946 2/8/1947 5/17/1947 12/31/1947 2/14/1948 6/15/1948 12/31/1948 6/13/1949 12/31/1949 1/14/1950 12/31/1950 10/15/1951 12/31/1951 2/20/1952 12/31/1952 9/14/1953 12/31/1953 12/31/1954 1/17/1955 11/14/1955 12/31/1955 1/23/1956 8/2/1956 12/31/1956 7/15/1957 10/22/1957 12/31/1957 12/31/1958 2/9/1959 8/3/1959 12/31/1959 10/25/1960 12/31/1960 12/12/1961 12/31/1961 6/26/1962 12/31/1962 1/2/1963 12/31/1963 11/20/1964 12/31/1964 6/28/1965 11/15/1965 12/31/1965 2/9/1966 10/7/1966 12/31/1966 9/25/1967 12/31/1967 3/5/1968 11/29/1968 12/31/1968 5/14/1969 12/31/1969 5/26/1970 12/31/1970 4/28/1971 11/23/1971 12/31/1971 12/11/1972 12/31/1972 1/11/1973 12/5/1973 12/31/1973 1/3/1974 10/3/1974 12/31/1974 7/15/1975 12/31/1975 9/21/1976 12/31/1976 11/2/1977 12/31/1977 3/6/1978 9/12/1978 12/31/1978 10/5/1979 12/31/1979 3/27/1980 11/28/1980 12/31/1980 1/6/1981 9/25/1981 12/31/1981 8/12/1982 11/9/1982 12/31/1982 1/3/1983 10/10/1983 12/31/1983 7/24/1984 11/6/1984 12/31/1984 1/4/1985 12/31/1985 1/22/1986 12/2/1986 12/31/1986 8/25/1987 12/4/1987 12/31/1987 1/20/1988 10/21/1988 12/31/1988 10/9/1989 12/31/1989 7/16/1990 10/11/1990 12/31/1990 1/9/1991 12/31/1991 4/8/1992 12/18/1992 12/31/1992 1/8/1993 12/31/1993 2/2/1994 4/4/1994 12/31/1994 12/13/1995 12/31/1995 1/10/1996 11/25/1996 12/31/1996 12/5/1997 12/31/1997 1/9/1998 12/29/1998 12/31/1998 1/14/1999 12/31/1999 3/24/2000 12/20/2000 12/31/2000 1/30/2001 9/21/2001 12/31/2001 1/4/2002 10/9/2002 12/31/2002 3/11/2003 12/31/2003 8/12/2004 12/30/2004 12/31/2004 4/20/2005 12/14/2005 12/31/2005 6/13/2006 12/15/2006 12/31/2006 3/5/2007 10/9/2007 12/31/2007 11/20/2008 12/31/2008 3/9/2009 12/28/2009 12/31/2009 7/2/2010 12/29/2010 12/31/2010 [end mountain chart] Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested — — $ Value at year-end $ Dividends in cash — — $ Value at year-end $ Annual percentage returns assuming dividends reinvested Income return % Capital return % ) ICA total return % ) ) ) Fund expenses3 % Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end Dividends in cash Value at year-end Annual percentage returns assuming dividends reinvested Income return Capital return ) ) ) ICA total return ) Fund expenses3 Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end Dividends in cash Value at year-end Annual percentage returns assuming dividends reinvested Income return Capital return ) ) ICA total return ) Fund expenses3 Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end Dividends in cash Value at year-end Annual percentage returns assuming dividends reinvested Income return Capital return ) ICA total return ) Fund expenses3 Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end Dividends in cash Value at year-end Annual percentage returns assuming dividends reinvested Income return Capital return ) ICA total return ) ) Fund expenses3 Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end Dividends in cash Value at year-end Annual percentage returns assuming dividends reinvested Income return Capital return ) ) ) ICA total return ) ) Fund expenses3 Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end Dividends in cash Value at year-end Annual percentage returns assuming dividends reinvested Income return Capital return ICA total return Fund expenses3 Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end Dividends in cash Value at year-end Annual percentage returns assuming dividends reinvested Income return Capital return ) ) ICA total return Fund expenses3 Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end Dividends in cash Value at year-end Annual percentage returns assuming dividends reinvested Income return Capital return ) ) ICA total return ) ) Fund expenses3 Year ended December 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested Value at year-end 1 Dividends in cash Value at year-end 2 Annual percentage returns assuming dividends reinvested Income return Capital return ) ICA total return ) Fund expenses3 The results shown are before taxes on fund distributions and sale of fund shares. The S&P 500 is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 1Includes dividends of $19,206,133 and capital gain distributions of $32,095,643 reinvested in the years 1936 to 2010. 2Includes reinvested capital gain distributions of $4,317,598, but does not reflect income dividends of $2,571,006 taken in cash. 3Fund expense percentages do not reflect a fee waiver and are provided as additional information. They should not be subtracted from any other figure on the table because all fund results already reflect their effect. [photo of trees] The importance of experience [close-up photo of the bark of a tree] [photo of a tree branch] It’s an old saying: There’s no substitute for experience. For nearly 80 years, The Investment Company of America has emphasized investment professionals’ depth of experience and longevity on the fund. Most of the portfolio counselors have been with Capital Research and Management Company, the fund’s investment advisor, for decades. In fact, ICA’s seven portfolio counselors collectively bring 158 years of experience. That sounds like an impressive number, so we ask ourselves: Why does experience matter in investing and what is its value for the fund’s shareholders? “This is a business where cumulative experience — the knowledge that comes with time — helps us, and ultimately the fund’s shareholders,” says Don O’Neal, a portfolio counselor and president of the fund who has been with Capital for 26 years. “It enables us to recognize patterns from the past, to understand cycles and swings, and to have more courage in the face of adversity.” In investing, that courage can allow for action when others are paralyzed. Alternatively, courage is sometimes better reflected in restraint — the ability to hold a steady course when others are reacting blindly. Don recalls his first market crisis, known as Black Monday, when stock markets around the world dropped with an unprecedented swiftness and severity in one day in October 1987. “When I think about the big moments early in my career, it was very important that we had so many people in the room who had been through other crises,” he says. “I was able to learn from Mike Shanahan and others who had been investing for decades already.” Now Don has decades of his own experience to share with his younger peers. “When we had the ‘flash crash’ in May 2010, I could take a moment and reflect back on what I experienced in 1987, and help other analysts think about that,” he says. Passing down the culture Capital’s culture naturally fosters such longevity. “It’s a bit like osmosis. It’s subtle but so beneficial,” says Jim Lovelace, a portfolio counselor and vice chairman of ICA. “This is due to the way we pass culture down, and it only works because investment professionals stay here for such a long time.” Jim began at the Capital organization in 1982, Don in 1985. Jim and Don, as well as most of the other portfolio counselors, started their investment careers as research analysts. [Begin Sidebar] Speaking of experience: Some observations about ICA’s most senior portfolio counselor [photo of Mike Shanahan] Mike Shanahan joined Capital in 1965 as an investment analyst after receiving his MBA from Stanford Business School. He has been a portfolio counselor for The Investment Company of America, as well as several other funds. He was president of the The Capital Group Companies from 1981 to 1991, and has been chairman emeritus of Capital Research and Management Company. He stepped down as portfolio counselor in 2010. “Mike has been one of the real leaders of the Capital organization,” says Don O’Neal, a portfolio counselor and president of ICA, adding that Mike has contributed through his investment prowess, and also through his influence over the years on how Capital was managed. “He is one of those rare people who is extraordinarily good at everything he does. Not everyone who is a good investor is good at the organizational details as well. He’s one of the true giants in the history of the organization.” Mike passed down the lessons he learned in the 46 years he has spent investing at Capital, including the importance of dividends. He says he learned about that from the organization’s founder, Jonathan Bell Lovelace, known as “JBL.” Mike recalls, “JBL stressed how important dividends were, and as young people, we just nodded. But he taught me how important dividends are to the total return for shareholders.” Jim Lovelace, a portfolio counselor and vice chairman of ICA, says Mike in turn passed this along as well as other lessons from his experience, including keeping some cash in a heady market for good opportunities at good prices. “I remember Mike saying, ‘It’s all well and good to wait for low prices, but if you don’t have any cash at the bottom, then you lose that benefit.” In Mike’s words, “At Capital, it all comes down to this: We focus on the fundamentals, looking for good companies at reasonable prices relative to their prospects. And keeping your head during periods of volatility.” [End Sidebar] “The intergenerational aspect of how we manage money, called the multiple portfolio counselor system (see the sidebar on page 13 for more information), allows us to learn from those who came before us, and we pass that knowledge on to the next person, who passes it on to the next,” Don says. This is important when managing portfolio counselor changes as well, as the system helps keep the fund from losing a step when a portfolio counselor steps down. “The system is very modular. When a portfolio counselor retires, it has very little impact on the overall portfolio and turnover is low because the assets seamlessly move to other portfolio counselors,” Jim says. “The multiple portfolio counselor system is what gives the fund consistency, making the ICA of the past the same fund it is now and the same one it will be in the future.” Culture is often difficult to describe, but at Capital longevity and experience are key to understanding the culture. “Most of our investment professionals have spent their whole careers here. It is a testimony to the attractiveness of this company. Even those who worked at other firms, once they land here, they tend to stay here. We have a very attractive culture and investment approach for long-term investors,” Don says. [photo of the trunk of a large tree] Lessons from history Mike Shanahan has been with Capital since 1965 and has invested through bear markets and recessions, as well as several periods of great prosperity. (See the sidebar on page 10 recognizing Mike for his years of contributions to ICA and the company.) Mike, who is stepping down as a portfolio counselor in ICA, believes the benefits of sharing experience are vast. “That’s why I stuck around for so long — 46 years — to help the younger people deal with the tough times. I’ve been through it.” Joyce Gordon, a portfolio counselor for ICA, agrees. She started as an investment analyst covering the banking industry in 1987 and was an economist before that. She has lived through many ups and downs, both in her industry and in the overall markets. She points to the early 1990s as an influential period in her development. In 1990, bank stocks were hit hard because of the large loan losses and write-downs. “If you believed the market’s opinion, it looked like many banks would go under,” she says of that time. “What helped me was my experience communicating with bank managements and analyzing their financials.” But most important during that time was what she learned from the outlook of portfolio counselors. “They told me to be steady and look through to the other side. That enabled me to carefully research the stocks and see that many banks were viable and undervalued and would see a likely recovery, which they did.” Since arriving at Capital in 1995, investment research director and portfolio counselor Chris Buchbinder has had the opportunity to learn from many experienced portfolio counselors with a variety of styles, each with their own unique investment approach. “This highlights one of the unique benefits of our approach to investing — the opportunity for younger analysts to learn from experienced portfolio counselors,” he says. “On the one hand, analysts are sharing their research and insights, while on the other hand the portfolio counselors are sharing their wisdom and perspective. [close-up photo of tree rings] [photo of trees] I now have had the opportunity in turn to pass along some of what I have learned. There is a virtuous cycle here in which everyone has an incentive to help others improve, and I see it in action every day.” A long-term approach According to Morningstar, the average tenure for stock fund portfolio managers is about five years. At American Funds, the average tenure is more than 20 years. ICA’s long-term success can be traced in part to the continuity of the investment process that serves the fund’s objective. One of the benefits of experience and longevity is that it helps investment professionals keep an eye on the long term. “We always try to maintain a long-term orientation as investors. Sometimes under stress newer folks might have a tendency to revert to shorter term thinking. Having experienced hands around helps keep the ship steady and focused on the long run,” Jim says. Don agrees, saying: “We try not to get distracted by the noise that’s going on in a crisis, but continue to focus on what we do best: thorough research of companies, attention to valuation and a long-term perspective.” “Many of our analysts and portfolio counselors have experienced numerous market cycles and witnessed many different challenges,” says Ross Sappenfield, an ICA portfolio counselor who has been investing at Capital for 19 years. “We often have three or four generations of analysts who have covered the same industry, ranging from those just starting out to those who have been researching companies for decades. This experience and intergenerational perspective helps give us unique insight into a company’s or industry’s long-term prospects.” Chris remembers lessons he gained when he began at Capital in 1995. “This was shortly before the ‘tech bubble,’ a period when many of our experienced portfolio counselors appeared to be wrong for a while as they sold tech stocks, raised cash and invested in some of the unloved industries like machinery, metals and energy. The market told them they were wrong, but they stuck with their convictions and were ultimately vindicated as the tech bubble popped and many of the more traditional companies began to benefit from the surge in global demand.” He recalls that it took a great deal of confidence and perspective to stand against the crowd. “I learned a tremendous amount by watching this unfold, and it helped me learn to stick with my convictions and follow the fundamentals even when markets appear to believe the opposite. This made me a better investor,” Chris says. “The direct benefit to our shareholders in that period was clear.” The wisdom that comes from experience has helped ICA at many junctures over the decades, and will continue with each generation of investors. “Learning from people who’ve been around awhile helps the younger people become better investment professionals,” Don says. “Living through these things is very helpful, and so is passing along our perspectives.” [Begin Photo Caption] [photo of Joyce E. Gordon] Joyce E. Gordon 31 years [End Photo Caption] [Begin Photo Caption] [photo of James B. Lovelace] James B. Lovelace 29 years [End Photo Caption] [Begin Photo Caption] [photo of Donald D. O’Neal] Donald D. O’Neal 26 years [End Photo Caption] [Begin Photo Caption] [photo of C. Ross Sappenfield] C. Ross Sappenfield 19 years [End Photo Caption] [Begin Photo Caption] [photo of William L. Robbins] William L. Robbins 17 years [End Photo Caption] [Begin Photo Caption] [photo of Chris Buchbinder] Chris Buchbinder 15 years [End Photo Caption] [Begin Photo Caption] [photo of Eric Richter] Eric Richter 12 years [End Photo Caption] [Begin Sidebar] The multiple portfolio counselor system The Investment Company of America has an innovative approach to managing investor assets. Called the multiple portfolio counselor system, it blends individual decision-making with cooperation. Instead of one portfolio manager making all the decisions for an entire fund, there are seven in charge of The Investment Company of America. However, this does not mean it is managed by a committee or team — each manager has sole responsibility for a slice of the fund’s assets. Each one manages his or her portion independently, as if it were an entire fund, within the parameters of ICA’s overall objectives. Another portion, which we call the research portfolio, is managed collectively by the investment analysts on the fund, who invest only within their area of research coverage. The basic concept is simple: Over the long term, the combined — yet independent — ideas of several experienced portfolio counselors and dozens of analysts are better than those of one manager or a team that makes decisions based on the committee method. Portfolio counselors have the ability to pursue investment ideas and to act without having to gain consensus; this system differentiates American Funds from its competitors. The portfolio counselors and analysts have every incentive to work together and compete against the external world, not against each other. “Dividing the fund’s management among seven portfolio counselors and a research portfolio allows each of us to invest in our highest convictions and to focus on those investments we know best,” says Jim Lovelace, portfolio counselor and vice chairman of ICA. The benefits of the multiple portfolio counselor system are that it gives the fund’s portfolio counselors the freedom to make independent decisions and capitalize on their strongest investment ideas. It has added depth and frankness to debates about valuation and investment, and it has smoothed the results of the fund overall. It brings together the collective wisdom of many points of view without sacrificing accountability. At left, we show ICA’s portfolio counselors and their years of investment experience with American Funds and its affiliates (as of March 1, 2011). Our organization manages equity assets through separate divisions that make independent investment decisions. [End Sidebar] Summary investment portfolio, December 31, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Percent of net Industry sector diversification assets Information technology 22.07 % Energy Consumer discretionary Consumer staples Industrials Other industries Other securities Short-term securities & other assets less liabilities [end pie chart] Percent Value of net Common stocks- 92.59% Shares ) assets Energy- 11.30% Baker Hughes Inc. $ % Chevron Corp. ConocoPhillips Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. Other securities Materials- 3.26% Dow Chemical Co. Other securities Industrials- 10.18% 3M Co. CSX Corp. General Dynamics Corp. Siemens AG Union Pacific Corp. United Technologies Corp. Other securities Consumer discretionary- 10.99% Comcast Corp., Class A Home Depot, Inc. Johnson Controls, Inc. McDonald's Corp. Staples, Inc. Target Corp. Time Warner Inc. Other securities Consumer staples- 10.57% Altria Group, Inc. Avon Products, Inc. CVS/Caremark Corp. Kraft Foods Inc., Class A PepsiCo, Inc. Philip Morris International Inc. Other securities Health care- 6.67% Abbott Laboratories Boston Scientific Corp. (1) Merck & Co., Inc. Other securities Financials- 7.45% Banco Santander, SA Banco Santander, SA (ADR) Bank of America Corp. JPMorgan Chase & Co. Wells Fargo & Co. Other securities Information technology- 22.07% Corning Inc. Google Inc., Class A (1) Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Microsoft Corp. Oracle Corp. QUALCOMM Inc. Texas Instruments Inc. Yahoo! Inc. (1) Other securities Telecommunication services- 5.40% AT&T Inc. Qwest Communications International Inc. Other securities Utilities- 3.26% Dominion Resources, Inc. GDF SUEZ Other securities Miscellaneous-1.44% Other common stocks in initial period of acquisition Total common stocks (cost: $45,333,418,000) Preferred stocks- 0.29% Financials- 0.29% JPMorgan Chase & Co., Series I, 7.90% (2) Wells Fargo & Co., Series K, 7.98%(2) Other securities Total preferred stocks (cost: $141,167,000) Warrants- 0.00% Financials - 0.00% Other securities - Total warrants (cost: $11,770,000) - Convertible securities- 0.62% Other - 0.10% Other securities Miscellaneous-0.52% Other convertible securities in initial period of acquisition Total convertible securities (cost: $772,508,000) Principal amount (000) Bonds & notes- 1.20% Materials- 0.05% Dow Chemical Co. 8.55% 2019 $ Other securities Industrials- 0.09% CSX Corp. 6.25% 2015 Union Pacific Corp. 5.125%-6.125% 2014-2010 United Technologies Corp. 4.50% 2020 Other securities Consumer staples- 0.04% Kraft Foods Inc. 2.625% 2013 Other securities Health care- 0.05% Abbott Laboratories 5.125% 2019 Other securities Financials- 0.17% Bank of America Corp. 5.875% 2021 Wachovia Capital Trust III 5.80% (undated) (2) Other securities Telecommunication services- 0.03% AT&T Inc. 4.85% 2014 Other securities Bonds & notes of U.S. government & government agencies- 0.35% Freddie Mac 2.125% 2012 Other securities Other - 0.42% Other securities Total bonds & notes (cost: $698,024,000) Short-term securities- 5.19% Bank of America Corp. 0.28% due 1/3/2011 Federal Home Loan Bank 0.16%-0.45% due 1/5-12/6/2011 Freddie Mac 0.142%-0.42% due 1/3-12/1/2011 Google Inc. 0.20% due 1/19/2011 (3) Jupiter Securitization Co., LLC 0.25%-0.26% due 1/7-2/16/2011 (3) U.S. Treasury Bills 0.134%-0.278% due 3/10-11/17/2011 Variable Funding Capital Company LLC 0.26%-0.27% due 1/7-1/14/2011 (3) Other securities Total short-term securities (cost: $3,222,058,000) Total investment securities (cost: $50,178,945,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities” includes all issues that are not disclosed separately in the summary investment portfolio, including securities which were valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $19,804,000, which represented .03% of the net assets of the fund. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Coupon rate may change periodically. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $759,349,000, which represented 1.22% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities at December 31, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $50,178,945) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' and advisory board's deferred compensation Other Net assets at December 31, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at December 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (2,206,123 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended December 31, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $37,220) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' and advisory board's compensation Auditing and legal Custodian State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain on: Investments Currency transactions Net unrealized appreciation (depreciation) on: Investments Currency translations ) Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended December 31 Operations: Net investment income $ $ Net realized gain (loss) on investments and currency transactions ) Net unrealized appreciation on investments and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total increase in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $150,245 and $153,405, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization The Investment Company of America (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital and income, placing greater emphasis on the potential for capital appreciation and future dividends than on current yield. Effective March 1, 2010, the fund reorganized from a Delaware corporation to a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange.Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of December 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Energy $ $
